Case 0:19-cv-60923-WPD Document 1 Entered on FLSD Docket 04/09/2019 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-60923

 JUAN MIGUEL GARZON PENA,

         Plaintiff,

 vs.

 SPRINKLERMATIC FIRE
 PROTECTION SYSTEMS, INC.,

       Defendant.
 ______________________________/

                      COMPLAINT FOR VIOLATION(S) OF 26 U.S.C. §7434

         Plaintiff, Juan Miguel Garzon Pena, sues Defendant, Sprinklermatic Fire Protection

 Systems, Inc., as follows:

                                   Parties, Jurisdiction, and Venue

         1.      Plaintiff, Juan Miguel Garzon Pena, is over 18 years old and has been a sui

 juris resident of Miami-Dade County, Florida, at all times material. Mr. Camacho consents to

 participate in this lawsuit.

         2.      Defendant,          Sprinklermatic        Fire     Protection    Systems,   Inc.

 (“Sprinklermatic”), is a sui juris Florida for-profit corporation that was authorized to conduct

 and actually conducted its for-profit business in Broward County, Florida, at all times material,

 where it maintains its principal place of business.

         3.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transact

 business in this District, because Defendant maintained its principal place of business in this




                                                     1

                              7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 0:19-cv-60923-WPD Document 1 Entered on FLSD Docket 04/09/2019 Page 2 of 5




 District, because all information returns were issued to Plaintiff in this District, and because most

 if not all of the operational decisions were made in this District.

         4.      This Court has original jurisdiction over pursuant to 28 U.S.C. §1331 and 26

 U.S.C. §7434.

                                                 Facts

         5.      Defendant is a corporation that acts by and through its officers, directors,

 employees, and agents.

         6.      Defendant employed Enercida Montero Martinez as its supervisor of Human

 Resources from May 4, 2016 through July 27, 2018.

         7.      Defendant had an obligation to adequately supervise its employees, including

 those employees responsible for the issuance of payroll, to ensure that the employees were

 conducting themselves in a manner that was would not and did not cause injury or damage to

 other co-workers.

         8.      As Defendant’s Supervisor of Human Resources, Defendant employed Ms.

 Martinez to prepare payroll reports that were used to generate payments to employees for

 payroll.

         9.      Defendant paid Plaintiff and so is directly responsible for the issuance of checks to

 Plaintiff, the payment of taxes to the IRS based on the wages earned by and paid to Plaintiff, the

 reporting of all income paid as to Plaintiff, the issuance of W-2’s to Plaintiff for each calendar

 year during which he performed work for Defendant, and the filing of information returns on

 own behalf of Defendant.

         10.     Defendant had an obligation to provide correct information returns to the IRS

 and to the Plaintiff.

                                                   2

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-60923-WPD Document 1 Entered on FLSD Docket 04/09/2019 Page 3 of 5




         11.      Plaintiff worked for Defendant from approximately March 2016 through and

 including August 23, 2016.

         12.      Defendant knew or with the exercise of due diligence should have known the

 dates on which Plaintiff worked for Sprinklermatic and when it paid him the wages he earned

 wages from it.

         13.      Prior to December 28, 2018, Defendant never notified Plaintiff that there was any

 issue, problem, or mistake made in connection with the wages it attributed to his having earned

 from it in 2017.

         18.      Out of the blue, Plaintiff received a dated December 28, 2018 from the Internal

 Revenue Service (“IRS”), wherein the IRS indicated that Plaintiff had underreported his income

 from 2017, resulting in the IRS claiming that Plaintiff owed the amount of $5,901.00 in back

 taxes, interest, and penalties.

         19.      The IRS issued this letter to Plaintiff was issued because Defendant willfully and

 intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2 for

 calendar year 2017 by (over)reporting that paid to Plaintiff $35,530.00 in wages in calendar year

 2017.

         20.      Defendant knew or through the exercise of due diligence should have known that

 although it issued a W-2 identifying that Plaintiff earned $35,530.00 in wages from it

 Sprinkerlatic in calendar year 2017, in fact he received/earned no wages from

 Sprinklermatic in 2017.

         21.      Defendant, by and through its agent and employee, intentionally attributed

 phantom income to Plaintiff.

         22.      Plaintiff suffered damages as a result of Defendant’s willful provision of false a

                                                   3

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 0:19-cv-60923-WPD Document 1 Entered on FLSD Docket 04/09/2019 Page 4 of 5




 information return for 2017 caused by Defendant’s intentional and willful acts as described

 above, in that the IRS now claims that he owes the amount of $5,901.00 in back taxes, interest,

 and penalties.

         23.      Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

         (a) In general
         If any person willfully files a fraudulent information return with respect to payments
         purported to be made to any other person, such other person may bring a civil action for
         damages against the person so filing such return.

         (b) Damages In any action brought under subsection (a), upon a finding of liability on
         the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
         to the greater of $5,000 or the sum of—

                  (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                  of the fraudulent information return (including any costs attributable to resolving
                  deficiencies asserted as a result of such filing),

                  (2) the costs of the action, and

                  (3) in the court’s discretion, reasonable attorneys’ fees.

         14.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         15.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

         WHEREFORE Plaintiff, Juan Miguel Garzon Pena, demands the entry of a judgment in

 his favor and against Defendant, Sprinklermatic Fire Protection Systems, Inc., after trial by jury

 and providing as follows:

                  a.      That Plaintiff recovers the greater of $5,000 or the actual damages

                          suffered for each fraudulent information return filed/served by Defendant

                          as set forth above;


                                                     4

                             7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 0:19-cv-60923-WPD Document 1 Entered on FLSD Docket 04/09/2019 Page 5 of 5




                b.      That Plaintiff recovers an award of reasonable attorneys fees, costs, and

                        expenses pursuant to 26 U.S.C. §7434;

                c.      That Plaintiff recovers all interest allowed by law; and

                d.      Such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all issues so triable.

 Dated this 9th day of April 2019.

                                                         Respectfully Submitted,

                                                         Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com
                                                         FAIRLAW FIRM
                                                         7300 North Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Counsel for Plaintiff




                                                    5

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
